Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         27-FEB-2020
                                                         02:22 PM

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   SHERYLE FERREIRA, Petitioner,

                                 vs.

 THE HONORABLE BRUCE A. LARSON, Judge of the Family Court of the
        Third Circuit, State of Hawai#i, Respondent Judge,

                                 and

K.V. (2009) and S.V. (2013); DEPARTMENT OF HUMAN SERVICES, STATE
OF HAWAI#I; MARLEEN VICTORINO; ZACHARY KAILI-JOSUE; AARON CHUNG,
       in his capacity as Guardian ad Litem, Respondents.


                        ORIGINAL PROCEEDING
                         (FC-S NO. 18-0017)

         ORDER DENYING PETITION FOR WRIT OF PROHIBITION
                      AND WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Sheryle Ferreira’s
petition for writ of prohibition and writ of mandamus, filed on
November 14, 2019, respondent State of Hawai#i Department of
Human Service’s (“DHS”) response to the petition for writ of
prohibition and writ of mandamus, filed on December 13, 2019, the
respondent judge’s response to the petition for writ of
prohibition and writ of mandamus, filed on December 13, 2019,
petitioner’s rebuttal memorandum, filed on December 20, 2019,
petitioner’s reply memorandum, filed on January 3, 2020,
respondent DHS’s supplemental response, filed on January 3, 2020,
the respondent judge’s supplemental memorandum, filed on January
3, 2020, the Declaration of Jamae Kawauchi, filed on January 10,
2020, the respective documents submitted in support thereof, and
the record, it appears that, based on the submissions and
information presented to the court in this proceeding, petitioner
and her attorney have now been permitted to appear at and fully
participate in subsequent hearings in the underlying family court
case, including the continued hearings on the “Motion for An
Immediate Review Hearing.”    Extraordinary relief is therefore not
warranted.   See HRS § 587A-36; HRS § 571-54; Honolulu Adv., Inc.
v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of
prohibition “is an extraordinary remedy . . . to restrain a judge
of an inferior court from acting beyond or in excess of his
jurisdiction”); Gannett Pac. Corp. v. Richardson, 59 Haw. 224,
226, 580 P.2d 49, 53 (1978) (a writ of prohibition is not meant
to serve as a legal remedy in lieu of normal appellate
procedures); Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,
338 (1999) (a writ of mandamus is an extraordinary remedy that
will not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to
redress adequately the alleged wrong or obtain the requested
action).   Accordingly,
           IT IS HEREBY ORDERED that the petition is denied.
           DATED:   Honolulu, Hawai#i, February 27, 2020.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Richard W. Pollack
                                      /s/ Michael D. Wilson

                                  2